TANGEMAN, J., Concurring:
I have signed and I concur with the majority opinion. For those reasons expressed therein, there is no need to reach the issue of the applicability of the newly enacted mental health diversion statute to juvenile proceedings. I therefore express no opinion on that subject in accordance with the " 'cardinal principle of judicial restraint-if it is not *1194necessary to decide more, it is necessary not to decide more.' [Citation.]" ( People v. Contreras (2018) 4 Cal.5th 349, 381, 229 Cal.Rptr.3d 249, 411 P.3d 445.)